Citation Nr: 0021130	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1972.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO). 

REMAND

A preliminary review of the records discloses that in his 
February 1994 substantive appeal, the veteran indicated that 
he wished to have a personal hearing before a Member of the 
Board at a local VA office.  Subsequently, in April 2000, the 
Board attempted to contact the veteran via correspondence in 
order to ascertain whether the veteran still desired to have 
such hearing.  The April 2000 correspondence further 
indicated that, if the veteran failed to respond within 30 
days of the date of the correspondence, he would be scheduled 
for a hearing at the RO before a member of the Board.  
Although the April 2000 correspondence was not returned as 
undeliverable, it is not clear from the record that such 
correspondence was mailed to the veteran's correct and most 
current address of record.  Moreover, even if the veteran 
received the correspondence, because he did not respond to 
it, he should be scheduled for the requested hearing. 

To ensure the veteran due process of law, further development 
of the veteran's claim is necessary.  This case is thus 
REMANDED for the following development:

The RO should schedule the veteran for a 
personal hearing before a Board Member at 
the RO as soon as it is practicable.


The purpose of this REMAND is to afford the veteran due 
process of law.  By remanding this claim, the Board does not 
intimate an opinion as to the claim's merits.  The veteran is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  However, 
he is not required to act until otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372-3 (1999). 



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



